Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in Instant Application.


Allowable Subject Matter
Claim 5, 13, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al., “hereinafter Chu” (U.S. Patent Application: 20180060759) in view of Bowers et al., “hereinafter Bowers” (U.S. Patent Application: 20160300156).

As per Claim 1, Chu discloses a method comprising: 
initializing a flow control that specifies concurrent routing of multiple IoT datasets corresponding to a plurality of machine-learned models (Chu, Para.57, the Internet of Things (IoT), where things (e.g., machines, devices, phones, sensors) can be connected to networks and the data from these things can be collected and processed within the things or external to the things.  For example, the IoT can include sensors in many different devices, Para.4, The instructions can cause the processing device to select a model building tool from among a plurality of model building tools based on the model building tool being compatible with one or more parameters of (i) a machine learning model or (ii) training data usable to train the machine learning model.); 
receiving an IoT dataset from an intermediary store that includes data from one or more IoT devices (Chu, Para.64, The computing environment 214 may also include storage devices that include one or more databases of structured data, such as data organized in one or more hierarchies, or unstructured data.  The databases may communicate with the processing devices within computing environment 214 to distribute data to them, Para.57, Some aspects may utilize the Internet of Things (IoT), where things (e.g., machines, devices, phones, sensors) can be connected to networks and the data from these things can be collected and processed within the things); 
obtaining a user specification for routing a data splitter function output to a designated target model using a router function for a first concurrent execution of machine learning for a designated target model (Chu, Para.35, the system can include an interface through which a user can request that a model be built and can select certain high-level parameters for the model.  The request can be referred to as a model-building request, Para.166, the system selects a candidate champion model to be used with the new version of the project.  For example, the system can create multiple versions of the model, which can be referred to as candidate models.  The system can then compare the candidate models to determine the best model among multiple candidate models according to a predefined criterion.  The system can then select the best model as the candidate champion model, and use the candidate champion model to perform one or more tasks associated with the project.); and 
routing the data splitter function output to the designated target model (Chu, Para.140, input data can be iteratively supplied to a machine-learning model to enable the machine-learning model to identify patterns related to the input data or to identify relationships between the input data and output data. With training, the machine-learning model can be transformed from an untrained state to a trained state.  Input data can be split into one or more training sets and one or more validation sets, and the training process may be repeated multiple times.  The splitting may follow a k-fold cross-validation rule, a leave-one-out-rule, a leave-p-out rule, or a holdout rule, Para.166, The system can then select the best model as the candidate champion model, and use the candidate champion model to perform one or more tasks associated with the project. ). 
However Chu does not explicitly disclose routing of multiple IoT datasets corresponding to a plurality of machine-learned models.
Bowers discloses routing of multiple datasets corresponding to a plurality of machine-learned models (Bowers, Para.42, the machine learner system can route live traffic to one or more of the models according to one or more live testing designations or production designations of the one or more of the models.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Chu with the teachings as in Bowers. The motivation for implementing the model tracker service can automatically make a copy of a latent model in response to the latent model being updated into production (e.g., as a "production model" for an application service).  The production copy can be a verbatim copy of the production model. (Bowers, Para.37).

With respect to Claim 9 and Claim 17 are substantially similar to Claim 1 and are rejected in the same manner, the same art and reasoning applying.

As per Claim 2, Chu in view of Bowers discloses the method of claim 1, further comprising: obtaining, after initializing the flow control, a first data splitting configuration that specifies splitting the IoT dataset (Chu, Para.57, the Internet of Things (IoT), where things (e.g., machines, devices, phones, sensors) can be connected to networks and the data from these things can be collected and processed within the things or external to the things.  For example, the IoT can include sensors in many different devices, Para.140, Input data can be split into one or more training sets and one or more validation sets, and the training process may be repeated multiple times.  The splitting may follow a k-fold cross-validation rule, a leave-one-out-rule, a leave-p-out rule, or a holdout rule.    ); and splitting the IoT dataset into at least one of a training dataset, a validation dataset, and a test dataset based on the first data splitting configuration (Chu, Para.193, splitting the training dataset into a training partition and a testing partition, and defining and training a decision tree model, Para.206, the system can divide the training dataset into a first portion to be used for training the model and a second portion to be for testing the model.). 
With respect to Claim 10 and Claim 18 substantially similar to Claim 2 and are rejected in the same manner, the same art and reasoning applying.

As per Claim 3, Chu in view of Bowers discloses the method of claim 2, further comprising: receiving a second IoT dataset from the intermediary store (Chu, Para.53, The data may have been obtained or collected from one or more websites, sensors, as inputs from a control database, or may have been received as inputs from an external system or device); obtaining a second data splitting configuration for routing a data splitter function second output to a designated second target model using the router function for a second execution of machine learning for a second designated target model concurrent with the first concurrent execution of machine learning for the designated target model (Chu, Para.53, Server farms 106 may host a variety of different types of data processing as part of data transmission network 100.  Server farms 106 may receive a variety of different data from network devices, from computing environment 114, from cloud network 116, or from other sources.  The data may have been obtained or collected from one or more websites, sensors, as inputs from a control database, or may have been received as inputs from an external system or device.); and routing the data splitter function second output to the designated second target model (Chu, Para.187, the system can receive the parameters as user input or from a client device (e.g., as part of a model-building request).  The parameters can define aspects of a model, model-building tool, training data, or any combination of these.  Examples of a parameter can include (i) a type of the model, such as a deep neural network, feed-forward neural network, recurrent neural network, or another type of machine-learning model). 

With respect to Claim 11 and Claim 18 substantially similar to Claim 3 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 4, Chu in view of Bowers discloses the method of claim 3, wherein the designated second target model comprises a different version of the designated target model (Chu, Para.187, the system can receive the parameters as user input or from a client device (e.g., as part of a model-building request).  The parameters can define aspects of a model, model-building tool, training data, or any combination of these.  Examples of a parameter can include (i) a type of the model, such as a deep neural network, feed-forward neural network, recurrent neural network, or another type of machine-learning model). 



As per Claim 6, Chu in view of Bowers discloses the method of claim 3, further comprising: applying the first data splitting configuration and the second data splitting configuration by a single router (Chu, Para.48, The network devices 102 may include network computers, sensors, databases, or other devices that may transmit or otherwise provide data to computing environment 114.  For example, network devices 102 may include local area network devices, such as routers, hubs, switches, or other computer networking devices, Para.140, Input data can be split into one or more training sets and one or more validation sets, and the training process may be repeated multiple times.  The splitting may follow a k-fold cross-validation rule, a leave-one-out-rule, a leave-p-out rule, or a holdout rule.   ). 
With respect to Claim 14 is substantially similar to Claim 6 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 7, Chu in view of Bowers discloses the method of claim 3, further comprising: receiving a first splitter function to be updated to the first dataset splitting configuration by the user; receiving a second function (Chu, Para.185, The system can create, compare, and update models as needed, thereby helping to ensure that the most appropriate model is used to perform a task at any given instance in time, Para.36, as new model-building tools are added to the system, the system can automatically rebuild the model to create a newer version of the model using a newer model-building tool, Para.146, the trained machine-learning model is used to analyze the new data and provide a result.  For example, the new data can be provided as input to the trained machine-learning model.  The trained machine-learning model can analyze the new data and provide a result that includes a classification of the new data into a particular class, a clustering of the new data into a particular group, a prediction based on the new data, or any combination of these.). 
With respect to Claim 15 is substantially similar to Claim 7 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 8, Chu in view of Bowers discloses the method of claim 1, further comprising: obtaining a second data splitting configuration for routing a data splitter function second output (Chu, Para.140, Input data can be split into one or more training sets and one or more validation sets, and the training process may be repeated multiple times.  The splitting may follow a k-fold cross-validation rule, a leave-one-out-rule, a leave-p-out rule, or a holdout rule.), based on the IoT training dataset (Chu, Para.197, the system can select the template based on a training dataset.  For example, the system can identify a training dataset that is to be used to train the model.  In such an example, an identifier of the training dataset may be provided as one or the parameters or otherwise provided to the system.  The system can analyze the training dataset to determine characteristics of the training dataset.  Examples of the characteristics can include (i) a format or type of the training dataset;), to a designated second target model using the router function for a second execution of machine learning for a second designated target model concurrent with the first concurrent execution of machine learning (Chu, Para.208, the system may create multiple models using multiple templates and multiple model-building tools.  The system can create the models based on the one or more parameters…the system can select as the champion model whichever model has an output that is closest to the output value from the input value-output value pair.); and routing the data splitter function second output to the designated second target model (Chu, Para.04, The instructions can cause the processing device to generate a second machine-learning model using the new model-building tool by providing the one or more parameters to the new model-building tool.  The instructions can cause the processing device to train the second machine-learning model using the training dataset.). 
With respect to Claim 16 is substantially similar to Claim 8 and is rejected in the same manner, the same art and reasoning applying.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970. The examiner can normally be reached Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/NORMIN ABEDIN/Primary Examiner, Art Unit 2449